DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment filed 10/03/2022.
Claims 1-103 and 105-107, 109, 112, 113, and 122 are cancelled. 
Claims 104, 108, 110, 111, 114-118, 120, 121, and 123 have been amended
Claims 104, 108, 110-111, 114-121, and 123 are pending in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for transforming the end effector between the low-profile delivery state and the expanded deployed state” in claim 123.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof; in the instant case, the handle 210 operably coupled to the basket 442.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104, 108-111, 114-117 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 20130172877 A1) [NEW] in view of Xia (US 20130158475 A1) [previously cited].
Re. claim 104, Subramaniam discloses a device comprising: 
a therapeutic assembly comprising a plurality of individual and flexible struts that cooperatively define a deformable frame, wherein the frame is transformable between a low-profile delivery state, to facilitate delivery of the therapeutic assembly to a target site, and an expanded state, wherein each of the plurality of struts comprises one or more electrodes, such that, when in the expanded state, at least some of the struts are configured to place corresponding electrodes into direct contact with target tissue at the target site (figure 6, balloon catheter 22 includes elastomeric tubes 26/36 expanding along with the expanded balloon and electrodes 24 situated on the tubes, where the “balloon is inflated and preferably so that the electrodes are in contact with or immediately adjacent a vessel wall” [paragraph 0008]), and the electrodes are individually activatable in response to receipt of activation signals from a controller coupled to the therapeutic assembly and configured to control output of energy therefrom, such that electrodes in direct contact with the target tissue are configured to deliver neuromodulation energy at a specific target depth to the target tissue in response to activation signals received from the controller while remaining electrodes that are not in direct contact with the target tissue are not activated (paragraph 0034 – “selected electrodes are activated and deactivated to create various ablation or modulation patterns for effective therapy”).
Although Subramaniam does not explicitly disclose delivery of the therapeutic assembly to a target site in a nasal cavity of a patient and proximate or inferior to a sphenopalatine foramen, the target tissue being associated with nerves innervating nasal mucosa, Xia discloses that it is known for an expandable delivery tube to be situated towards the sphenopalatine ganglion [SPG] and “pterygopalatine fossa which houses the SPG and the sphenopalatine foramen” (paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of Xia into the device of Subramaniam in order to stimulate the target region of interest near the sphenopalatine foramen.

Re. claim 108-109, although the combined invention does not explicitly teach when in the expanded state, the therapeutic assembly positions one or more of the electrodes relative to a separate respective location at the target site for subsequent delivery of energy thereto, it is reminded that “the particular placement of a contact…was held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the energy delivery elements as claimed in order to maximize surface areas for stimulating the target region of interest.

Re. claim 110, Subramaniam further teaches wherein the one or more electrodes are configured to deliver radiofrequency (RF) energy in. response to receipt of activation signals from the controller (paragraph 0004, paragraph 0026 – “the power element 18 may control a radio frequency (RF) electrode”).

Re. claims 111, Xia further discloses in the abstract, paragraph 0039 that it is known to delivery therapy to the sphenopalatine ganglion that is parasympathetic in nature within the nasal mucosa. 

Re. claim 114, Xia further teaches wherein the condition comprises at least one of allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, and medical resistant rhinitis (paragraph 0087 – treatment used for vasomotor rhinitis [chronic rhinitis] “and the like…”).

Re. claim 115, Xia further teaches wherein one or more of the plurality of struts of the deformable frame, when in the expanded state, are configured to contact one or more surrounding portions of the nasal cavity to thereby anchor the therapeutic assembly in position within the nasal cavity and further position one or more corresponding electrodes relative to respective locations at the target site for subsequent delivery of energy thereto (figures 1-4 disclose the nasal tube contacting nasal cavity in use).

Re. claim 116, Subramaniam further teaches wherein the deformable frame comprises a circumferential geometry when in the expanded deployed state (figure 6 discloses expandable struts/tubes 36), but does not explicitly disclose wherein the plurality of struts are spaced radially apart from one another and form a basket, but it is reminded that “…mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the tubes 36 as taught by Subramaniam to form the basket configuration in order to maximize stimulation of target regions of interest.

Re. claim 117, Subramaniam further teaches wherein the therapeutic assembly is configured to provide circumferential delivery of energy when in the expanded state (paragraph 0034 – “The balloon 22 is inflated to overcome the tension in the elastomeric members 26 and expand the balloon”; “selected electrodes are activated and deactivated to create various ablation or modulation patterns for effective therapy”).

Claims 118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 20130172877 A1) in view of Xia (US 20130158475 A1) as applied to claims above, and further in view of Saadat (US Patent No. 8,460,181 B2) [cited previously]. 
Re. claims 118-119, the combined invention teaches the claimed invention but does not explicitly teach the deformable frame comprising deformable wires comprising shape memory material, but Saadat discloses an expandable catheter system comprising segmented frame members that conform to the expanded shape of the outer balloon (figures 1A-1C disclose segmented frame members 14 closed tightly to form a taper shown in 1A and expand in 1B-1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable wire frames of Saadat into the combined invention in order to form a malleable insertion configuration and expanded shape for patient use.

Claims 120-121, 123 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 20130172877 A1) in view of Xia (US 20130158475 A1) as applied to claims above, and further in view of Wolf (US 20120323232 A1) [cited previously]. 
Re. claim 120, Subramaniam further teaches a shaft (shaft 32), but does not explicitly disclose the shaft operably associated with the end effector and a handle operably associated with the shaft, but Wolf discloses an expandable nasal stimulation system comprising a shaft coupled to the therapeutic assembly (figure 9A, shaft 302) and a handle coupled to the shaft (paragraph 0023 – “The device further comprises a handle at the proximal end of the elongate shaft”). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle as taught by Wolf into the combined invention in order to operate stimulation for the system.

Re. claim 121, Wolf further teaches wherein the shaft comprises a proximal portion and a distal portion (figures 9A-9B), wherein the proximal portion is coupled to the handle and the therapeutic assembly is provided at the distal portion of the shaft (figure 9B, shaft 302 connected to intra-nasal monopolar electrode 301).

Re. claim 123, Wolf further teaches further comprising a mechanism for transforming the therapeutic assembly between the low-profile delivery state and the expanded state (paragraph 0023 – “The device further comprises a handle at the proximal end of the elongate shaft. The device also comprises a treatment element at the distal end of the elongate shaft. The treatment element is sized to be inserted into the nasal airway or to be delivered external to a nose. The treatment element is configured to reshape a region of the nose to a new conformation and comprises an electrode configured to deliver radiofrequency (RF) energy to the nasal tissue”; paragraph 0089 – “The expansion device can be a balloon, user controlled mechanical device”).

Response to Arguments
Applicant’s arguments with respect to the objections and 112 rejections have been fully considered and are persuasive.  The objections/112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 104 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792